DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s request for continued examination filed 4/14/2021. Claims 1 and 12-15 have been amended, claims 22-24 have been newly added and claims 2, 3, 6 and 16 have been cancelled and thus claims 1, 4-5, 7-15 and 17-24 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Torrey Spink on 10/22/2021.
The application has been amended as follows: 	Please cancel claim 2. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 12, and 15, the prior art is not found to disclose the specifics of “the conduit comprises a restrictor plate that is positioned upstream of the vibratable element such that air flow in which the plume of aerosolized 
The closest pertinent prior art of Fleming (U.S. PG Pub. 2007/0240712) discloses operating an inhaler, the method comprising: receiving a dose of liquid medicament (Par. [0034] discloses a dosing plate and an inhaler from which the drug delivery is preformed using a vibrator mechanism to aerosolize and deliver the drug; Par. [0056] discloses the use of a liquid drug); monitoring a flow rate of air flowing through the inhaler, the flow of air resulting from an inhalation by a user of the inhaler (Par. [0058] and Par. [0060] disclose a flow sensor being used to determine correct inhalation); actuating a vibratable element, causing aerosolization of liquid medicament and creating a plume of aerosolized liquid medicament in the flowing air (Par. [0031] discloses a vibratable element to aerosolize the medicament); wherein the plume of aerosolized medicament is supplied directly to a conduit through which the air flows through the inhaler, and the plume of aerosolized medicament is supplied through a side of the conduit (Par. [0057]; Fig. 4 shows blister packs (34) and (35) releasing medicament and traveling through passageway and into main passage (26)); while less than substantially the entire amount of liquid medicament received onto the mesh has been aerosolized (Par. [0060]); stopping a dosing and there for actuation/vibration due to incorrect inhalation (Par. [0060] discloses informing a user and stopping the dosage when inhalation is incorrect); and after substantially the entire amount of liquid medicament received onto the mesh has been aerosolized, providing a fourth indication to the user of the inhaler indicating that dosage is complete (Par. [0060] discloses informing a user of when dosing is complete).
Haartsen (U.S. PG Pub. 2012/0285236) teaches a vibratable mesh (Par. [0049] discloses a vibratable mesh) and a plurality of indicators (Par. [0065] discloses one or more LED indicators).
Yeates (U.S. PG Pub. 2007/0144514) teaches an inhaler for aerosol processing and inhalation control (Par. [0037]); when the flowrate is between a first threshold value and a second threshold value greater than the first, providing a first indication to the user of the inhaler indicating that the flowrate is in a desired range between the first and second threshold values; when the flowrate exceeds the second threshold value, providing a second indication to the user of the inhaler indicating that the flowrate 
Wekell (U.S. PG Pub. 2013/0053719) teaches the first indication is constantly-illuminated light of a first color, the second indication is light flashing at a first rate, and the third indication is light flashing at a second rate slower than the first rate (Par. [0078] discloses 3 LEDs blinking at different rates or are continuously illuminated).
Weston (U.S. Pat. 5,497,944) teaches the plume of aerosolized medicament is made up of droplets having a mean mass aerodynamic diameter of between 3.5 and 5 microns (Col. 6 Lines 29-32 discloses a droplet size of 2 to 6 micrometers).
The combination of prior art above fails to disclose the conduit comprises a restrictor plate that is positioned upstream of the vibratable element such that air flow in which the plume of aerosolized medicament is introduced is relatively laminar. Thus, it is believed that this is a novel feature and allowable.
Response to Arguments
 Applicant’s arguments, filed 4/14/2021, with respect to claims 1-2, 4-5, 7-15 and 17-24 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-2, 4-5, 7-15 and 17-24 has been withdrawn. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        10/20/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785